GRONER, C. J.
(dissenting).
On the former appeal we reversed and directed the trial court to enter a new judgment for the plaintiff in the sum of Twenty-seven Hundred and Fifty Dollars ($2,750), with interest from the date such judgment should be entered. The court below correctly entered judgment for the principal amount, but mistakenly allowed interest from the date of its previous judgment, which we had reversed. It was, in part, to correct this mistake that this appeal was taken. The opinion of this Court now, instead of correcting the error as to the interest, directs the trial court to enter a new judgment for the same principal amount, with interest thereon from the entry thereof. This I think is wrong. Since our former decision established the law of the case, our order on this appeal should be to require the trial court to do what it should have done under our previous mandate, — that is to say, correct its partially erroneous judgment so as to allow interest only from the date it entered the judgment. This will accomplish precisely what our mandate required.